 



Exhibit 10.3

CONFORMED COPY

ACKNOWLEDGMENT AND CONFIRMATION

     ACKNOWLEDGMENT AND CONFIRMATION, dated as of March 18, 2005 (this
“Acknowledgment”), by THE SCOTTS COMPANY LLC, an Ohio limited liability company
and successor by merger to The Scotts Company (“Scotts LLC”), relating to the
Security Documents (as defined below), in favor of JPMorgan Chase Bank, N.A.
(formerly known as JPMorgan Chase Bank), as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.

W I T N E S S E T H :

     WHEREAS, concurrently with the execution of this Acknowledgment, The Scotts
Company (the “Existing Borrower”) will effect a corporate reorganization (the
“Reorganization”), as permitted by subsection 7.3(d) of the Credit Agreement;

     WHEREAS, in connection with the Reorganization, The Scotts Miracle-Gro
Company will become the “Borrower” under the Second Amended and Restated Credit
Agreement, dated as of October 22, 2003 (as amended by the First Amendment,
dated as of August 13, 2004, and the Second Amendment, dated as of November 5,
2004, the “Credit Agreement”) by and among the Existing Borrower, certain
subsidiaries of the Existing Borrower from time to time party thereto, the
Lenders and the Administrative Agent, and each of the other Loan Documents;

     WHEREAS, Scotts LLC wishes to acknowledge and confirm that the obligations,
liabilities and indebtedness of the Existing Borrower and the Liens and security
interests created by the Existing Borrower under each of the Security Documents
to which the Existing Borrower is a party (the “Security Documents”) continue in
full force and effect, unimpaired and undischarged, as provided herein;

     WHEREAS, Scotts LLC wishes to acknowledge and confirm that as of, and after
the date hereof, it shall be a Guarantor under the Borrower and Domestic
Subsidiary Guarantee and Collateral Agreement, dated as of December 4, 1998 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”), made by the Existing Borrower and certain of its
Affiliates in favor of the Administrative Agent for the benefit of the Lenders;

     WHEREAS, in connection with the Reorganization, the Administrative Agent
has requested that Scotts LLC shall have executed this Acknowledgment to the
Administrative Agent for the benefit of the Lenders;

     NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

     1. Unless otherwise defined herein, capitalized terms used herein shall
have the respective meanings assigned to them in the Credit Agreement and the
other Loan Documents.

 



--------------------------------------------------------------------------------



 



     2. Scotts LLC, as successor by merger to the Existing Borrower, hereby
agrees, with respect to each Security Document, that to the extent permitted by
applicable law:

     (a) all of its obligations, liabilities and indebtedness under such
Security Document shall remain in full force and effect on a continuous basis
after giving effect to the Reorganization and this Acknowledgment; and

     (b) all of the Liens and security interests created by it and arising under
such Security Document remain in full force and effect on a continuous basis,
and the perfected status and priority of each such Lien and security interest
continues in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, after giving effect to the Reorganization and
this Acknowledgment, as collateral security for its obligations, liabilities and
indebtedness under the Loan Documents.

     3. Scotts LLC hereby agrees, that on and after the date hereof, it shall be
a Guarantor under the Guarantee and Collateral Agreement.

     4. Scotts LLC hereby further agrees that it shall take any action
reasonably requested by the Administrative Agent in order to confirm or effect
the intent of this Acknowledgment.

     5. THIS ACKNOWLEDGMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     6. This Acknowledgment may be executed by one or more of the parties hereto
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment to
be duly executed and delivered in New York, New York by their proper and duly
authorized officers as of the day and year first above written.

            THE SCOTTS MIRACLE-GRO COMPANY
      By:   /s/ James Hagedorn         Name:   James Hagedorn        Title:  
Chairman, President and Chief Executive Officer     

ACKNOWLEDGED AND AGREED TO:

JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), as
Administrative Agent

         
By:
  /s/ Randolph Cates    

  Name: Randolph Cates    

  Title: Vice President    

 